Order entered May 13, 2022




                                                    In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                           No. 05-21-00530-CV

                IN THE INTEREST OF I.F., E.F., AND F.F., CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-19-21932

                                                   ORDER

          Before the Court is appellant’s May 12, 2022 motion for an extension of

time to file his brief on the merits. In his motion, appellant states the reporter’s

record is incomplete because it does not include the record from the July 9, 2020

hearing. We GRANT the motion as follows. We ORDER Yolanda Atkins,

former Official Court Reporter for the 255th Judicial District Court, to file, by

June 3, 2022, either (1) the reporter’s record of the July 9, 2020 hearing1 at no cost

to appellant or (2) written verification that the hearing on that date was not

recorded.


1
    The Docket Sheet in the clerk’s record reflects the trial court held a hearing on July 9, 2020.
      Appellant’s brief on the merits shall be filed on or before June 17, 2022.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Atkins; LaToya Young-Martinez, current Official Court Reporter for the 255th

Judicial District Court; and, all parties.

                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE